Citation Nr: 0309762	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  93-00 018	)	DATE
	)
	)

On appeal from decisions certified by the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right elbow 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased evaluation for arthritis of 
T12-L1, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for a lumbar 
disability, variously characterized, evaluated as 
noncompensable for the period from May 23, 1990 to November 
30, 1998 and as 60 percent disabling from December 1, 1998. 


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to April 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions certified by the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

The case was previously before the Board in November 1994 and 
again in October 1999, at which times it was Remanded to for 
additional development.  The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issues on appeal. 

The veteran's appeal also originally included the issue of 
non service connected pension, but that claim was granted in 
full by a November 2001 rating and constitutes a full grant 
of the benefit sought.  When an appeal is perfected, it 
continues until it is resolved by the claimant withdrawing 
the appeal or until the full benefits sought on appeal are 
granted by the RO.  Holland v. Brown, 9 Vet. App. 324 (1996). 

The Board also notes that in the veteran's statements-in-
support-of-claim, dated November 23, 2001 and November 26, 
2001, he asserts additional claims for 1) new and material 
evidence for entitlement to an effective date earlier than 
December 1, 1998 for a compensable rating for a lumbar 
disorder variously characterized as herniated nucleus 
pulposus right L5-S1, spondylolisthesis L5-S1 and L-1 
arthritis  and 2) for entitlement to service connection for 
headaches and teeth.  The manner in which the Board will 
address the lumbar spine disability below renders the issue 
of earlier effective date moot.  Because the issues of 
service connection for headaches and teeth are not before the 
Board on this appeal, it is hereby referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran sustained an injury to his right elbow when 
he was arrested after failure to follow a lawful order.

3.  The record does not demonstrate that the veteran engaged 
in combat with the enemy.

4.  The medical evidence does not show a link between a 
diagnosis of PTSD and a verified stressor that was not the 
product of willful misconduct.

5.  Arthritis of the thoracic spine manifests by no greater 
than moderate limitation of motion.

6.  Service connected lumbar disability manifested neurologic 
and other pathology consistent with a mild disorder for the 
period from May 23, 1990 through May 13, 1991.

7.  Service connected lumbar disability manifested neurologic 
and other pathology consistent with a severe disorder for the 
period from May 14, 1991 to November 30, 1998.




CONCLUSIONS OF LAW

1.  The injuries the veteran right elbow were due to the 
veteran's own willful misconduct and not in the line of duty 
during active military service.  38 U.S.C.A. §§ 105, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.301, 3.354 
(2002).

2.  The veteran does not have PTSD as a result of an incident 
incurred in the line of duty during active military service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2002).

3.  The schedular criteria for rating greater than 10 percent 
for arthritis of the dorsal spine have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5003-5291 (2002).  

4.  The schedular criteria for a 10 percent rating, but no 
greater, for a lumbar disability have been met for the period 
from May 23, 1990 through May 13, 1991.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002).  

5.  The schedular criteria for a 40 percent rating, but no 
greater, for a lumbar disability have been met for the period 
from May 14, 1991 to November 30, 1998.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Consequently, the VA is obligated to assist a claimant in the 
development of his/her claim, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  In addition to eliminating the well-groundedness 
requirement, the statute also amplified and defined the duty 
to assist.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with recent VA medical examinations and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, a remand back to the RO for compliance 
with the new duty to assist requirements is not necessary,  
and the veteran is not prejudiced by the Board's decision not 
to do so.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service Connection

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

For service connection to be awarded for post-traumatic 
stress disorder (PTSD), three elements must be present 
according to 38 C.F.R. § 3.304(f):  (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  Where a determination is made 
that the veteran did not "engage in combat with the enemy," 
or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.

The veteran has no awards or decorations denoting engagement 
in combat with the enemy or direct combat participation and 
no other supportive evidence reflects that the veteran 
engaged in combat with the enemy.  The Board concludes that 
the record does not demonstrate that the veteran engaged in 
combat with the enemy.  

It bears further emphasis that direct service connection may 
be granted only when a disability or cause of death was 
incurred or aggravated in line of duty, and not the result of 
the veteran's own willful misconduct.  38 C.F.R. § 3.301.

There is a statutory presumption that an injury incurred 
during active military service is incurred in line of duty, 
and the burden is on the Government to overcome this 
presumption.  38 U.S.C.A. § 105(a); Smith v. Derwinski, 2 
Vet. App. 241 (1992); 38 C.F.R. § 3.1(m).

Pursuant to a statement received in May 2001, the veteran 
asserts that his PTSD is due or attributable to the 
circumstances surrounding his being arrested in service in 
July 1974.  The record also demonstrates that an injury to 
the veteran's right elbow occurred at the time of that 
incident.

On the one hand, the service records document that the 
veteran disobeyed a lawful order, resisted arrest, became 
loud and belligerent and was eventually charged with 
multiple counts of disobeying an order, resisting 
apprehension, assault and wrongfully communicating a threat.  
Special court martial proceedings were brought on these 
charges.  The charges against the veteran were ultimately 
dropped, however, for two technical reasons: the convening 
authority might have witnessed the incident and there was an 
undue delay in bringing the veteran to trial.  No formal 
finding was made.

The veteran admitted that a superior officer ordered him to 
get a haircut at morning muster.  He claimed that he was 
then restrained and beaten.  He indicated he was forcibly 
taken to a barber shop and again beaten.  Thereafter, he 
claimed he was then arrested and, confined for three days 
during which he indicated he was beaten and his life was 
threatened.  He indicated the injury occurred when he was 
initially handcuffed by the Master at Arms.  The veteran has 
consistently testified and corresponded to this effect.  The 
veteran has also indicated that he was injured as a result 
of racial motivation and also because he was involved in 
undercover work, specifically that he was working undercover 
for the Vice Counsel at the American Embassy in the 
Philippines, investigating drug marketing and black 
marketing.  He indicated that he did not have orders to do 
so and was not working for the Naval Investigative Service.

The veteran's records document that at separation he was an 
Airman Apprentice [E-2] and that his training was limited to 
aviation electronics.  There is no documentation whatsoever 
that he was ever trained in investigative techniques or 
assigned to investigative duties.  There is no evidence 
other than the veteran's statement that the injury to his 
arm was racially motivated or that his injury occurred 
within a climate of racial unrest.  

In May 2001, the United States Armed Forces Center for 
Research of Unit Records (AFCRUR) reported that they 
coordinated with Naval Criminal Investigation but they had no 
information about incidents involving the veteran.

The Board is presented with two divergent accounts of the 
circumstances.  The U.S. Court of Appeals for Veterans 
Claims (Court) has determined that the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39- 40 (1994); Abernathy v. Principi, 3 Vet. 
App. 461, 465 (1992); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

The Board concludes that the overwhelming weight is accorded 
to the official service record.  

In general, the credibility of evidence is to be presumed, 
unless "the evidentiary assertion is inherently incredible 
or when the fact asserted is beyond the competence of the 
person making the assertion."  See Rucker v. Brown, 10 Vet. 
App. 67 (1997); King v. Brown, 5 Vet. App. 19, 21 (1993).  
The Board finds the veteran's assertions incredible and, 
thus, are not entitled to the presumption.  The veteran's 
assertions that he was on an undercover assignment that was 
extremely secret is nothing short of preposterous, given his 
training, rank and the fact that the purported assignment 
was unknown to his own commanding officer.  His statements 
are self serving.  Moreover, the veteran's stake in the 
outcome of this claim affects the credibility of his 
statements.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding does not affect the competency of to testify, it 
may affect the credibility of testimony).  The board 
concludes that the appellant fundamentally lacks credibility.  
In fact, the record and even the veteran's admissions 
indicate that the initial arrest was prompted by the 
veteran's failure to follow a lawful order.

The Board additionally concludes that the circumstances 
surrounding the arrest, the injury to the right elbow and the 
resulting PTSD, were the product of the veteran's willful 
misconduct and resisting arrest.  Accordingly, the injuries 
arose outside the line of duty, which precludes entitlement 
to service connection in accordance with prevailing law.  In 
the Board's opinion, there is not a substantial doubt so as 
to place the evidence in relative equipoise and trigger the 
"benefit of the doubt rule," 38 U.S.C.A. § 5107(b) ; 38 
C.F.R. § 3.102, which becomes an issue only after 
consideration of all evidence and material of record.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue. 

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

Dorsal Spine

After a comprehensive review of the record, the Board is of 
the opinion that the medical history of this disability for 
the pertinent period is fairly summarized by the VA medical 
opinion memorandum dated in April 2001.  In that setting, the 
complaints and findings related to the thoracic spine were 
minimal; whereas, noteworthy findings were made vis-à-vis the 
lumbar spine.  Certainly, the findings do not demonstrate 
greater than moderate limitation of motion of the dorsal 
spine. 

Limitation of motion of the thoracic spine is evaluated 
pursuant to Diagnostic Code 5291, which provides a maximum 10 
percent evaluation for either moderate or severe limitation 
of motion of the dorsal spine.  Under the circumstances, the 
degenerative changes for the service connected disability 
warrant no more than a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291.  Considering further that the 
disability in this instance manifests at the lower boundary 
of this evaluation level and that this rating spans even more 
extensive injuries than are involved here, the Board regards 
the assigned rating as adequate to also embrace the veteran's 
pain and any limitation of motion involved here.  38 C.F.R. 
§§ 4.40 and 4.55; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

It bears emphasis that the evaluation presently before the 
Board must be limited to pathology of the thoracic spine.  To 
do otherwise, would violate the rule against pyramiding.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  38 C.F.R. § 4.14.  Separate 
evaluations apply for each level of the back (cervical, 
thoracic, lumbar) affected by a service-connected disability.  
The Board observes that service connection is separately 
established for pathology affecting the veteran's lumbar 
spine and that evaluation for an arthritic condition or other 
pathology affecting the lumbar spine necessarily will be made 
pursuant to the adjudication of the claim relating to that 
level of the back.  

Evaluation of the veteran's dorsal condition under other 
Diagnostic Codes would not be more beneficial to the veteran 
in the absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  A review of 
clinical findings indicates that the veteran could perform 
range of motion testing of the disabled joint.  As such 
clearly establishes that ankylosis is not present, the 
criteria set forth in Diagnostic Code 5288 pertaining to 
ankylosis of the dorsal spine are inapplicable and cannot 
serve as the basis for an increased rating.  

Considering further that the injury in this instance is at 
the lower boundary of this evaluation level and that this 
rating spans even more extensive injuries than are involved 
here, the Board regards the assigned rating as adequate to 
also embrace the veteran's pain and any limitation of motion 
involved here.  38 C.F.R. §§ 4.40 and 4.55; see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995). 

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 

Lumbar Spine

Service connection was established for spondylolisthesis of 
L5-S1 effective from April 16, 1975.  The present appeal 
apparently derives from a claim for increased rating 
submitted on May 23, 1990, which denied a compensable rating.  
Since the present claim was initiated, the service connected 
lumbar disability was recharacterized to include other lumbar 
pathology.  Effective from December 1, 1998, the rating for 
the service connected lumbar disability was increased from a 
noncompensable evaluation to a 60 percent rating.  The 
veteran recently submitted correspondence received by the 
Board in March 2003 to the effect that he did not disagree 
with the 60 percent evaluation awarded in December 1998, but 
rather that the award should have dated back to August 1993.  
Although the veteran has recently been characterizing his 
claim as one for an earlier effective date,  see 
Introduction, supra , the Board construes the issue as more 
properly framed in terms of increased ratings for the period 
from May 23, 1990, the date of claim, to December 1, 1998.  

Disabilities of the lumbar spine, including pathology 
resulting from arthritis, are generally evaluated under 
38 C.F.R. §4.71a, Diagnostic Codes 5292, 5293 and 5295.  
Under the provisions of Diagnostic Code 5292 (limitation of 
motion of the lumbar spine), a 40 percent evaluation is 
warranted for severe limitation of motion; a 20 percent 
evaluation is warranted for moderate limitation of motion; a 
10 percent evaluation is warranted for slight limitation of 
motion.  38 C.F.R. § 4.71a, Code 5292.

Under the provisions of Diagnostic Code 5293 (intervertebral 
disc syndrome), a 60 percent evaluation is warranted where 
the disorder is pronounced with little intermittent relief, 
there is sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, and there are neurologic findings, 
such as absent ankle jerk, appropriate to the site of the 
diseased disc; a 40 percent evaluation is warranted where the 
disorder is severe with intermittent relief from recurring 
attacks; a 20 percent evaluation is warranted where the 
disorder is moderate with recurring attacks; a 10 percent 
evaluation is warranted where the disorder is mild. 38 C.F.R. 
§ 4.71a, Code 5293.

Under the provisions of Diagnostic Code 5295 (lumbosacral 
strain), a 40 percent evaluation is warranted where the 
disorder is severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward flexion, loss of lateral motion, arthritic changes 
or narrowing or irregularity of intervertebral spaces, or 
some of the above with abnormal mobility on forced motion; a 
20 percent evaluation is warranted for muscle spasm on 
extreme forward flexion and loss of lateral spine motion on 
one side; a 10 percent evaluation is warranted for 
characteristic pain on motion; a noncompensable evaluation is 
warranted where there are only slight subjective symptoms.  
38 C.F.R. § 4.71a, Code 5295.

The Board notes that the regulations pertaining to the 
evaluation of intervertebral disc syndrome were recently 
changed.  However, prior to the effective date of the new 
regulations, the veteran's claim for an increased rating may 
only be evaluated under the older criteria.  38 U.S.C.A. 
§ 5110(g) (West 1991); VAOPGCPREC 3-2000 (April 10, 2000).  
The Board observes that the new regulations were not applied 
to the veteran's lumbar disability, and moreover, he was not 
provided copies of the new regulations.  Ordinarily, that 
would present the necessity for additional notice.  However, 
such is not necessary under the circumstances because, while 
the regulations have changes, the maximum 60 percent 
schedular rating has not changed.  Moreover, inasmuch as the 
maximum 60 percent rating was awarded prior to the adoption 
of the new rating criteria and the veteran has even expressed 
satisfaction with the 60 percent award, evaluation under the 
new criteria would be entirely superfluous.  

The veteran was awarded a 60 percent schedular evaluation for 
his lumbar spine pathology, effective from December 1, 1998, 
pursuant to a November 2001 rating decision, at which time, 
additionally, entitlement to a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities was granted effective from December 1, 1998.  

The evidence pertinent to the lumbar spine during the 
relevant contested period is summarized below:  

The veteran was afforded a VA examination in August 1990.  
Bilateral spondylolysis was noted with minimal 
spondylolisthesis at L5 on X-rays.  Minimal degenerative 
changes were also noted.  There was a minimal anterior spur 
at L-1.  He described numbness and tingling in both legs.  On 
physical examination, he walked with a normal gait and was 
able to stand erect.  Range of lumbar motion was 75 degrees 
of flexion and 30 degrees of extension.  Straight leg raising 
did not produce radicular pain.  He had a tightness in the 
hamstrings bilaterally but could perform a full squat and 
arise again.  Reflexes were intact with 1 centimeter of 
atrophy of the left calf.  Slight decreased sensation of 
pinprick was noticed over L4-5 dermatomes of the left foot.

The veteran was afforded another VA examination in May 1991.  
He complained of chronic lower back pain that was said to 
vary in severity.  Aggravating factors included activities 
such as bending, lifting as well as prolonged standing or 
walking.  He also reported pain being present at rest.  He 
described pain radiation into both lower extremities and 
numbness and tingling in both lower extremities.  He was not 
taking any medications for back pain.  On physical 
examination he could walk with an unremarkable gait pattern.  
Examination of the back revealed he was able to stand erect.  
He did have some difficulty in moving from a sitting position 
to the supine and back to the sitting position on the 
examination table.  He was able to sit on the table, however, 
with the legs flexed to 90 degrees and the knees fully 
extended.  He had bilateral paravertebral muscle spasms and 
generalized tenderness to palpation.  Range of motion of the 
lumbar spine was only 25 degrees of flexion and 10 degrees of 
extension.  Supine straight leg raising examination was 
negative for reproduction of radicular pain.  He performed a 
satisfactory heel and toe walk and could perform a full squat 
and rise again.  Reflexes and sensation were intact.  X-rays 
were obtained.  X-rays showed well-preserved height of the 
lumbar vertebra and intervertebral spaces.  Sacroiliac joints 
were within normal limits.  There was no other soft tissue or 
bony abnormality appreciated.  Impression was chronic back 
pain with degenerative joint disease of T12 to L1 and 
spondylolisthesis of L5 to S1.

The veteran's private chiropractor submitted a letter dated 
February 11, 1995.  He reported seeing the veteran for 
injuries sustained in a motor vehicle accident on August 25, 
1994.  At that time he was experiencing neck and low back 
pain and headache.  He was only treated by the chiropractor 
until September 1994.  After which time he chose to cease 
care for financial reasons.  Examination of the veteran on 
August 26, 1994 found the following:  Flexion 65 degrees with 
low back pain,  extension 15 degrees, bilateral flexion was 
to 20 degrees with low back pain, and bilateral rotation was 
to 30 degrees with low back pain.  Palpation found 
hypertonicity and tenderness of the cervical and lumbar 
musculature.  Orthopedic tests were indicative of mild 
ligamentous injury.  X-rays showed an apparent 
spondylolisthesis of L5 with wedging of the posterior portion 
of the vertebral body, facet asymmetry and a relative L4 
retrolisthesis.  He also appeared to have anterior wedging of 
the body of L4, possibly from an old compression fracture 
with some enlargement spurring of the anterior adjacent 
T12-L1 surfaces.  The examiner commented that he supposed 
that such represented a lumbodorsal arthritis.  

The chiropractor additionally commented that the AMA guides 
to permanent impairment rate a Grade I spondylolisthesis at 
10 percent plus the values of the residuals if any.  Again 
because he saw the veteran following a motor vehicle accident 
he could not comment on the residuals issue.  He also 
commented that if the L1 appearance represented an old 
compression fracture there may be an additional value given 
for that and perhaps for the wedging of the L5 body as well.  
The examiner also commented that he could not give a solid 
opinion about the questions raised by the veteran's 
representative due to incomplete information and lack of 
familiarity with the rating system.

The veteran was afforded another VA examination on 
December 1, 1998.  Magnetic resonance imaging of the lumbar 
spine was afforded without contrast.  The conus had an 
unremarkable appearance and terminated at L1-2.  Vertebral 
bodies were well-preserved in height.  The L3-4 level 
demonstrated a modest diffuse bulge of the annulus and facet 
of the ligamentum flavum hypertrophy with mild to moderate 
stenosis of the central canal.  The L4-5 levels showed a 
large broad diffuse annular bulge and bilateral facet and 
ligamentum flavum hypertrophy with severe narrowing of the 
central canal.  There was also some posterior osteophytes 
present at this level.  The L5-S1 level showed some anterior 
offset of L4 upon L5 and findings highly suggestive of 
spondylolysis at that level.  Oblique films of the lumbar 
spine might be helpful to confirm that.  There was a very 
large diffuse disc bulge and extensive facet ligamentum 
flavum hypertrophy and hypertrophy particularly at the 
suspected spondylolysis region.  This caused very severe 
narrowing of the central canal and of the neural foramen 
bilaterally, more so on the right than on the left.  A small 
high density focus within the fecal sac at the S1 level on 
both T1 and T2 weighted imaging was of uncertain 
significance, but may represent lipoma of the film.  It 
however was not seen on the sagittal images.  Impression was 
degenerative disc disease and spondylosis.  There was also a 
suspicion for spondylolysis at the L5-S1 level where there 
was some spondylolisthesis.  There is stenosis of the central 
canal as described above.  Foraminal stenosis was also 
present at L5-S1.  

The veteran was afforded another VA examination in April 
2001.  He reported complaints of pain all referable to the 
low back and the right lower extremity.  During the 
examination he did indicate some pain in the upper lumbar 
segments, but pain was mostly in the lower lumbar segments.  
He stated he had low back pain with radiation in the right 
lower extremity.  Radiation of pain was accompanied by 
tingling in the right leg with a loss, total loss of feeling 
in the leg.  The examiner noted the history factors and then 
current findings would make him a hazard for employment in 
the industrial area.  

Initially, the Board observes that a 1995 chiropractor 
reports the appearance of some anterior wedging, 
"possibility from an old compression fracture".  However, 
the Board additionally observes that X-rays prior to the 
veteran's automobile accident in August 1994 fail to suggest 
the presence of such pathology, and, in that auto accident, 
the veteran sustained post service injury to his lumbar 
spine.  Accordingly, the Board concludes that any anterior 
wedging is attributable to the automobile accident rather 
than service, and an evaluation of such defect of such defect 
would not be warranted.

In Mittleider v. West, 11 Vet. App. 181, 182 (1998) the Court 
observed that the VA wrote that " 'when it is not possible 
to separate the effects of the [service-connected condition 
and the non-service-connected condition], VA regulations at 
38 C.F.R. § 3.102, which require that reasonable doubt on any 
issue be resolved in the appellant's favor, clearly dictate 
that such signs and symptoms be attributed to the service-
connected condition.'  61 Fed. Reg. 52698 (Oct. 6, 1998)."  
Id.  Consequently, the Board finds that resolving all 
reasonable doubt in favor of the veteran and except as 
provided above, all disability must be attributed to the 
veteran's service-connected disorder.

As noted earlier, under diagnostic code 5293 a rating of 60 
percent is available where there is pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief and, furthermore, that a 60 percent 
rating is in effect from December 1, 1998. 

A review of the record prior to December 1, 1998 indicates 
that the lumbar disability does not approach such harsh 
symptomatology contemplated by a 60 percent rating.  The 
Board notes that the veteran complained of pain into the legs 
at his 1990 and 1991 VA examinations.  However, there was no 
showing of absent ankle jerk, and, moreover, radicular pain 
was not produced on straight leg raising.  The evidence, such 
as slight decreased pinprick sensation and 75 degrees of 
flexion, does, however, demonstrate neurologic pathology 
consistent with a mild disorder for the period from May 23, 
1990 through May 13, 1991, at which time another examination 
was afforded.  Accordingly, a 10 percent evaluation is 
warranted for such period.  Such an evaluation also 
encompasses the arthritic changes evidenced on X-ray.  See 
VAOPGCPREC 36-97 (Dec. 12, 1997).  Therefore, assigning 
separate ratings on the basis of both limitation of motion 
and other symptoms, such as those set forth in Diagnostic 
Code 5293, would be inappropriate.  Id.; 38 C.F.R. § 4.14.  
Such an evaluation is likewise consistent with a slight 
limitation of motion as contemplated under Diagnostic Code 
5292.  The preponderance of the evidence is against any 
higher evaluation for the pertinent period. 

At the VA examination on May 14, 1991, paravertebral muscle 
spasm were evident and range of motion was severely 
restricted.  Chronic back pain was diagnosed.  However, 
radiculopathy was still not objectively demonstrated.  
Nevertheless, such severe symptomatology as evidenced in the 
May 1991 examination is fully represented by a 40 percent 
evaluation under Diagnostic Code 5293.  Moreover, after 
comparing the evidence to the diagnostic criteria set forth 
under diagnostic code 5293, the Board is unable to find that 
the combined requirements for the next higher rating of 60 
percent have been met prior to December 1, 1998.  While it is 
at once clear from the record that the veteran suffered pain 
associated with his low back disability as well as severe 
loss of range of motion of the lumbar spine for the period 
from May 14, 1991 to December 1, 1998, even considering the 
functional loss due to pain, the Board must find that the 
preponderance of the evidence is against entitlement to the 
next higher rating of 60 percent under diagnostic code 5293 
for that period.

The Board notes that the maximum schedular award assignable 
under DC's 5292 and 5295 is also 40 percent.  The veteran is 
found to be entitled to a 40 percent disability rating for 
his low back disability under the criteria for IVDS.  
Therefore, no greater benefit can flow to the veteran under 
DC's 5292 and 5295.  In addition, DC's 5292 and 5295 each 
contemplate similar symptoms, at least in part, such as 
limitation of motion, and therefore do not provide a basis 
for assigning separate ratings.  As was stated previously, DC 
5293 has been held to contemplate limitation of motion.  
Thus, evaluating them separately would violate the rule 
against pyramiding.  38 C.F.R. § 4.14 (2002); see VAOPGCPREC 
36-97.

It is clear that the resulting impairment prior to December 
1, 1998 is severe in degree.  However, the 40 percent rating 
(whether viewed under diagnostic codes 5292, 5293 or 5295) 
already reflects such severe disability.  The Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to otherwise provide a basis for 
more favorable action on the veteran's appeal.

There is no competent evidence of record which indicates that 
the veteran's lumbar disability has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care prior to December 1998.  
Thus, there is no basis for consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
There is nothing in the evidence of record to indicate that 
the application of the regular schedular standards is 
impractical in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996). 


ORDER

Entitlement to service connection for right elbow disability 
is denied. 

Entitlement to service connection for PTSD is denied.

Entitlement to increased evaluation for arthritis of the 
thoracic spine is denied. 

Entitlement to a 10 percent evaluation for a lumbar 
disability, variously characterized, for the period from May 
23, 1990 through May 13, 1991 is granted, subject to the 
provisions governing the award of monetary benefits. 

Entitlement to a 40 percent evaluation for a lumbar 
disability, variously characterized, for the period from May 
14, 1991 to November 30, 1998 is granted, subject to the 
provisions governing the award of monetary benefits.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

